Citation Nr: 0712069	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  05-15 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 
(West 2002) for disc protrusion lumbar spine; pain, 
stiffness, and burning in the joints, including degenerative 
joint disease of both knees; skin rash; bladder condition; 
irritable bowel syndrome; blurred vision; dry mouth; 
dizziness; and chest pain.

2.  Entitlement to special monthly pension (SMP) based upon 
the need for regular aid and attendance of another person or 
at the housebound rate. 

3.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 
for cramping in the body; and muscle spasms.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to June 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The issues of VA compensation under 38 U.S.C.A. § 1151 for 
cramping in the body and muscle spasms are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  There was a notice of disagreement to the June 2004 
decisions on these issues and a statement of the case has not 
been issued for them.  Remand is required by Manlincon v. 
West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  The veteran does not have additional lumbar spine; joint; 
skin; bladder; irritable bowel syndrome; blurred vision; dry 
mouth; dizziness; or chest pain disability, and he has not 
submitted any competent evidence of a nexus between any such 
additional disability and VA treatment in January 2000.

2.  The veteran is able to perform the basic functions of 
self-care and is not so helpless as to need the regular aid 
and attendance of another individual.

3.  The veteran is not substantially confined to his house 
and he does not have a single disability ratable at 100 
percent, together with other unrelated disabilities that 
combine to at least 60 percent.


CONCLUSIONS OF LAW

1.  The criteria for VA compensation under 38 U.S.C.A. § 1151 
for disc protrusion lumbar spine; pain, stiffness, and 
burning in the joints, including degenerative joint disease 
of both knees; skin rash; bladder condition; irritable bowel 
syndrome; blurred vision; dry mouth; dizziness; and chest 
pain are not met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2006).

2.  The criteria for SMP based upon the need for regular aid 
and attendance of another person, or due to housebound 
status, are not met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 
38 C.F.R. §§ 3.351, 3.352 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compensation under 38 U.S.C.A. § 1151

The Section 1151 claims were filed in 2002 and denied in June 
2004.  Thereafter, the veteran appealed.  

The veteran claims that compensation is warranted for the 
disabilities at issue.  He claims that intentional injuries 
were caused by VA Lake City in January or February 2000, and 
that drugs he was given (he specifies Duract) caused him to 
suffer from disabilities.

Since the claims were filed in 2002, 38 U.S.C.A. § 1151 (West 
2002) and 38 C.F.R. § 3.361 (2006) apply.  The veteran must 
show that he has additional disability that was caused by VA 
hospital care, medical or surgical treatment, or examination, 
and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing such VA hospital care, medical or surgical 
treatment, or examination.  The RO provided the veteran only 
with 38 U.S.C.A. § 1151, but that was sufficient, as 
38 C.F.R. § 3.361 requires these also.  

VA records show that the veteran was seen as a VA outpatient 
on January 19, 2000 and admitted to the VA hospital the next 
day.  On the 19th, he reported that VA had given him 
antibiotics for a possible urinary tract infection on the 
16th.  He also reported on the 19th that he had had four days 
of progressive abdominal pain, fever, and loose stools, 
starting after he ate chicken.  Admission examination showed 
arthritic pains in his legs, and a rash.  Diverticulitis was 
assessed after CT scan.  After admission a Foley catheter was 
placed.  There were some problems with the catheter; on the 
22nd, it was felt that blood from the meatus was most likely 
due to the previous Foley trauma.  By this time, acute renal 
failure - had been suspected --was said to be resolving.  A 
nasogastric tube was also removed at the veteran's 
insistence.  On discharge on the 24th, the veteran still had 
some loose bowel movements and was not happy with the 
nasogastric suction on the 21st and with all the tubes being 
put in over the weekend.  He was voiding well.  He had mild 
azotemia from dehydration.  The discharge summary states that 
a Foley catheter balloon had ruptured, the Foley had had to 
be reinserted, and the veteran was very unhappy with all of 
the events.  He still had diarrhea but did not want further 
investigation.  

No additional disability was shown when the treatment in 
question was stopped.  Also, a chest X-ray for chest pain was 
negative in April 2003.  In April 2003, the veteran reported 
2 months of right hip and low back pain.  In September 2003, 
an MRI revealed L4-5 disc bulging and L5-S1 disc protrusion.  
There is some evidence of minimal degenerative changes of 
each knee, reported in March 2004, when the veteran stated 
that his right knee had been bothering him for 8 years.  In 
May 2004, he had no skin rashes.  Fibromyalgia was assessed.  
Irritable bowel syndrome and a rash were reported in June 
2005.  There are no diagnoses of a disorder causing blurry 
vision, dry mouth, or dizziness; or of a bladder condition, 
or of a disorder causing chest pain, although in May 2005 
there was an opinion that chest pain most likely had a 
gastrointestinal source.

Ultimately, the evidence shows no additional disability after 
the January 2000 treatment was over.  Furthermore, while 
there is evidence of current disorders of joints, the lumbar 
spine, and the skin, no competent medical evidence of record 
indicates that any of these disorders are related to the 
veteran's VA treatment in January 2000.  No pertinent 
treatment is shown in February 2000; it appears that the 
veteran was uncertain of the treatment dates when he 
indicated in December 2002 that treatment in February 2000 
caused disabilities, and was referring to the treatment which 
took place in January 2000.  

There is no additional disability shown, and no competent 
medical evidence of record of a nexus between any disability 
and any VA hospital care, treatment, or examination the 
veteran received in January 2000.  The Board concludes that 
medication or other care or treatment the veteran received 
from VA in January 2000 did not cause additional disability.  
Accordingly, compensation under 38 U.S.C.A. § 1151 is not 
warranted.  The Board adds that there is no evidence showing 
that the veteran was prescribed Duract by VA in January 2000.  
The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The veteran, being a layperson, is unable to show medical 
diagnosis or causation.  Medical evidence is required.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  

SMP 

The SMP claim was filed in 2003 and was denied in June 2004.  
Thereafter, the veteran appealed.

The veteran seeks SMP based on need of regular aid and 
attendance of another person, and/or by reason of being 
housebound due to various disabilities.  He has lumbosacral 
spine disability rated as 60 percent disabling, hypertension 
rated as 10 percent disabling, and gastroesophageal reflux 
disease rated as 10 percent disabling.  The combined 
nonservice-connected pension rating is 70 percent.

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" is entitled to VA pension benefits.  See 38 
U.S.C.A. § 1521(a) (West 2002).


Special monthly pension is warranted when a veteran needs 
regular aid and attendance of another individual to conduct 
routine activities necessary for daily life.  38 U.S.C.A. § 
1521(d) (West 2002).  A person is considered to need regular 
aid and attendance if he is a patient in a nursing home due 
to mental or physical incapacity; or helpless or blind, or so 
nearly helpless or blind as to need or require the regular 
aid and attendance of another individual; or establishes a 
factual need of aid and attendance under 38 C.F.R. § 3.352(a) 
criteria.

A determination as to factual need of aid and attendance must 
be based on actual requirements of personal assistance from 
others.  Consideration is given to an inability of a claimant 
to dress or undress himself, or to keep himself ordinarily 
clean and presentable; inability to feed himself through loss 
of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which through its essential 
character actually requires that the claimant remain in bed.  
It does not require that all of the above disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions which a claimant is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establishes that the claimant is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a) (2006).

The record indicates that the veteran is not blind or 
bedridden and that he is otherwise in need of regular aid and 
attendance of another person.  The veteran attends VA 
appointments at the VA Medical Center, as shown by numerous 
current medical records, and none of them shows that he is 
blind, bedridden, or otherwise in need of regular aid and 
attendance of another person.  Also, the veteran testified in 
October 2005 that he drove himself from his hometown to his 
hearing at the Board, and indicated that he drives and 
exercises and can do things for himself like go to the 
grocery store.  

As for housebound status, a veteran receiving non-service-
connected pension may receive housebound-rate SMP if he has a 
disability rated as permanent and total (but not including 
total rating based upon unemployability under 38 C.F.R. § 
4.17) and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for SMP at the "aid and attendance" rate.  
38 U.S.C.A. § 1521(e) (West 2002); 38 C.F.R. § 3.351(d)(1) 
and (2) (2006).

The requirement of "permanently housebound" status will be 
considered to have been met when the veteran is substantially 
confined to his house (or ward or clinical areas, if 
institutionalized) or immediate premises due to disability or 
disabilities which it is reasonably certain will remain 
throughout his lifetime.  See 38 U.S.C.A. § 1502(c) (West 
2002); 38 C.F.R. § 3.351(d)(2) (2006).

It is clear that the veteran does not meet the SMP 
requirements for housebound benefits.  First, no disability 
is rated as totally disabling.  The highest-rated disability 
is lumbosacral spine disability, rated 60 percent disabling.  
Second, the record does not show that the veteran is 
substantially confined to his dwelling or home due to the 
severity of his health problems.  To the contrary, he goes to 
VA medical appointments and drove to Washington from his home 
for his October 2005 hearing.  He testified that he exercises 
and does things like go grocery shopping.  He is not 
bedridden, as shown by these statements and his VA treatment.  
Based on the record, the veteran has not shown entitlement to 
SMP at the housebound rate.

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim, whether 
based upon housebound status or upon need of regular aid and 
attendance.  Therefore, the Board does not apply the benefit-
of-reasonable doubt rule.  38 U.S.C.A. § 5107(b) (West 2002).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  In a December 2004 
letter, the RO provided all of the requisite notification for 
the Section 1151 claim, and all of the notice needed for the 
SMP claim, except for its failure to tell the veteran what 
evidence would be necessary to substantiate the SMP claim.  
However, it did advise him of that information in the June 
2004 rating decision and again in the February 2005 statement 
of the case.  Moreover, the claimant was given the text of 
38 C.F.R. § 3.159, concerning the respective duties, in the 
February 2005 statement of the case.

The veteran did not receive all necessary notice prior to the 
initial adjudications.  However, the lack of such a pre-
decision notice is not prejudicial.  Notice was provided 
prior to the last RO adjudication.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  There is no alleged or actual prejudice regarding 
the timing of the notification.  

Any deficiencies in VA's duties to notify the claimant 
concerning effective date or degree of disability for the 
compensation claims, or concerning effective date for the SMP 
claim, are harmless, as the claims have been denied.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA and private medical records and 
lay statements were obtained.  The veteran has not indicated 
that there are any absent VA or private medical records which 
are relevant to the claim.  Concerning the 1151 claims, the 
record does not contain competent evidence to indicate that 
the claimed disability or symptoms may be associated with VA 
treatment.  Therefore, examination for these claimed 
disabilities is not necessary to decide these claims.  
Concerning the SMP claim, VA is to refrain from providing 
assistance when, as here, there is no reasonable possibility 
that any assistance VA would provide would substantiate the 
claim.  VA has satisfied its assistance duties.  For the 
reasons set forth above, and given the facts of this case, no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the claimant.


ORDER

VA compensation under 38 U.S.C.A. § 1151 for disc protrusion 
lumbar spine; pain, stiffness, and burning in the joints, 
including degenerative joint disease of both knees; skin 
rash; bladder condition; irritable bowel syndrome; blurred 
vision; dry mouth; dizziness; and chest pain is denied.

Special monthly pension based upon the need for regular aid 
and attendance of another person or at the housebound rate is 
denied. 


REMAND

The RO denied VA compensation under 38 U.S.C.A. § 1151 for 
cramping in the body and muscle spasms in June 2004.  The 
veteran filed a notice of disagreement with that 
determination in November 2004, but no statement of the case 
was issued on these matters.  Accordingly, the Board must 
remand these issues to the RO for issuance of a statement of 
the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the veteran a 
statement of the case on the matters of 
the June 2004 denial of VA compensation 
under 38 U.S.C.A. § 1151 for cramping 
in the body and muscle spasms.  

2.  Thereafter, if but only if the 
veteran perfects an appeal of these 
issues, the case should be returned to 
the Board in accordance with the usual 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


